Exhibit 10.18(b)

 

NONCOMPETE AGREEMENT

 

This Agreement is made as of October 23, by and between Equitable Resources,
Inc., a Pennsylvania corporation (Equitable Resources, Inc. and its
majority-owned subsidiaries are hereinafter collectively referred to as the
“Company”), and Charlene J. Gambino (the “Employee”).

 

WITNESSETH:

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain certain non-competition covenants from the Employee
and the Employee desires to agree to such covenants in exchange for the
Company’s agreement to pay certain severance benefits in the event that the
Employee’s employment with the Company is terminated in certain events; and

 

WHEREAS, the Employee is willing to enter into this Agreement, which contains,
among other things, specific non-competition agreements, in consideration of the
simultaneous execution by the Company and the Employee of a Change of Control
Agreement (the “Change of Control Agreement”), which enhances in certain
respects the benefits that the Company will pay to the Employee if the
Employee’s employment with the Company is terminated in certain events following
a change of control of the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 


1.             IF THE EMPLOYMENT OF THE EMPLOYEE WITH THE COMPANY IS TERMINATED
BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE (AS DEFINED BELOW) OR IF THE
EMPLOYEE TERMINATES HIS OR HER EMPLOYMENT WITH THE COMPANY FOR GOOD REASON (AS
DEFINED BELOW), THE COMPANY SHALL PAY THE EMPLOYEE, FROM THE DATE OF
TERMINATION, IN ADDITION TO ANY PAYMENTS TO WHICH THE EMPLOYEE IS ENTITLED UNDER
THE COMPANY’S SEVERANCE PAY PLAN, 12  MONTHS OF BASE SALARY AT THE EMPLOYEE’S
ANNUAL BASE SALARY LEVEL IN EFFECT AT THE TIME OF SUCH TERMINATION OR
IMMEDIATELY PRIOR TO THE SALARY REDUCTION THAT SERVES AS THE BASIS FOR
TERMINATION FOR GOOD REASON. EMPLOYEE WILL ALSO BE ENTITLED TO 12 MONTHS OF
HEALTH BENEFITS CONTINUATION AND OUTPLACEMENT ASSISTANCE FOR A PERIOD NOT TO
EXCEED 6 MONTHS. SUCH BASE SALARY AMOUNT SHALL BE PAID BY THE COMPANY TO THE
EMPLOYEE IN ONE LUMP SUM PAYABLE WITHIN THIRTY (30) DAYS AFTER THE EMPLOYEE’S
TERMINATION OR RESIGNATION HEREUNDER. SOLELY FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL MEAN (I) A CONVICTION OF A FELONY, A CRIME OF MORAL TURPITUDE OR
FRAUD, (II) THE EMPLOYEE’S WILLFUL AND CONTINUOUS ENGAGEMENT IN CONDUCT WHICH IS
DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE COMPANY, OR (III) THE WILLFUL AND
CONTINUED REFUSAL BY THE EMPLOYEE TO PERFORM THE DUTIES OF HIS OR HER POSITION
IN A REASONABLE MANNER FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE IS GIVEN TO THE
EMPLOYEE BY THE COMPANY SPECIFYING IN REASONABLE DETAIL THE NATURE OF THE
DEFICIENCY IN THE EMPLOYEE’S PERFORMANCE. SOLELY FOR PURPOSES OF THIS AGREEMENT,
TERMINATION FOR “GOOD REASON” SHALL MEAN TERMINATION OF EMPLOYMENT BY THE
EMPLOYEE WITHIN NINETY (90) DAYS AFTER (I) BEING DEMOTED, OR (II) BEING GIVEN
NOTICE OF A REDUCTION IN HIS OR HER ANNUAL BASE SALARY (OTHER THAN A REDUCTION
OF NOT MORE THAN 10% APPLICABLE TO ALL SENIOR OFFICERS OF THE COMPANY).


 

--------------------------------------------------------------------------------


 


2.             WHILE THE EMPLOYEE IS EMPLOYED BY THE COMPANY AND FOR A PERIOD OF
SIX (6) MONTHS AFTER DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH COMPANY
FOR ANY REASON, THE EMPLOYEE SHALL NOT (I) DIRECTLY OR INDIRECTLY ENGAGE,
WHETHER AS AN EMPLOYEE, CONSULTANT, PARTNER, OWNER, AGENT, STOCKHOLDER, OFFICER,
DIRECTOR OR OTHERWISE, ALONE OR IN ASSOCIATION WITH ANY OTHER PERSON OR ENTITY,
IN (A) THE ENERGY INDUSTRY, INCLUDING THE PRODUCTION, TRANSMISSION, DISTRIBUTION
AND MARKETING OF OIL, NATURAL GAS OR ELECTRICITY AND THE PROVISION OF RELATED
ENERGY SERVICES (INCLUDING PROJECT DEVELOPMENT AND ENGINEERING ANALYSIS,
CONSTRUCTION MANAGEMENT, PROJECT FINANCING, EQUIPMENT OPERATION AND MAINTENANCE,
ENERGY SAVINGS METERING, MONITORING AND VERIFICATION, AND FACILITIES MANAGEMENT
(DEVELOPING AND OPERATING PRIVATE POWER, COGENERATION AND CENTRAL PLANT
FACILITIES)) ANYWHERE IN THE CONTINENTAL UNITED STATES (INCLUDING THE GULF OF
MEXICO), CENTRAL AMERICA OR SOUTH AMERICA, EXCEPT THAT THE RESTRICTION AS TO THE
REGULATED DISTRIBUTION OF OIL, NATURAL GAS OR ELECTRICITY SHALL BE LIMITED TO
THE MARKETS IN WHICH THE COMPANY CONDUCTED SUCH BUSINESS OR CONTEMPLATED (WITH
THE EMPLOYEE’S KNOWLEDGE) CONDUCTING SUCH BUSINESS AT THE TIME OF THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT, OR (B) ANY BUSINESS ACTIVITY THAT COMPETES
WITH ANY PROJECT OR PROPOSED PROJECT WHICH WAS DISCUSSED BY OR WITH THE EMPLOYEE
IN THE COURSE OF HIS OR HER EMPLOYMENT WITH THE COMPANY OR ANY PROJECT OR
PROPOSED PROJECT WITH RESPECT TO WHICH THE COMPANY INITIATED ANY BUSINESS
ACTIVITY DURING THE COURSE OF HIS OR HER EMPLOYMENT (FOR PURPOSES OF THIS
SUBSECTION (I) EMPLOYMENT OR ENGAGEMENT BY A CUSTOMER OF THE COMPANY TO PROVIDE
OR MANAGE SERVICES THAT ARE PROVIDED BY THE COMPANY SHALL BE DEEMED TO VIOLATE
THIS SUBSECTION (I)); (II) DIRECTLY OR INDIRECTLY ON HIS OR HER OWN BEHALF OR ON
BEHALF OF ANY OTHER PERSON OR ENTITY CONTACT (A) ANY CUSTOMER OF THE COMPANY
WITH WHOM HE OR SHE HAD CONTACT WHILE EMPLOYED BY THE COMPANY, OR (B) ANY PERSON
OR ENTITY TO WHOM HE OR SHE ATTEMPTED TO MARKET THE COMPANY’S PRODUCTS AND
SERVICES WHILE EMPLOYED BY THE COMPANY, IN EITHER CASE, FOR THE PURPOSE OF
SOLICITING THE PURCHASE OF ANY PRODUCT OR SERVICE THAT COMPETES WITH ANY PRODUCT
OR SERVICE OFFERED BY THE COMPANY OR WHICH WAS CONSIDERED TO BE OFFERED BY THE
COMPANY WHILE THE EMPLOYEE WAS EMPLOYED BY THE COMPANY; (III) TAKE AWAY OR
INTERFERE, OR ATTEMPT TO INTERFERE, WITH ANY CUSTOM, TRADE OR EXISTING
CONTRACTUAL RELATIONS OF THE COMPANY, INCLUDING ANY BUSINESS PROJECT OR ANY
CONTEMPLATED BUSINESS PROJECT WHICH REPRESENTATIVES OF THE COMPANY HAVE
DISCUSSED WITH ANY POTENTIAL PARTICIPANT IN SUCH PROJECT; OR (IV) DIRECTLY OR
INDIRECTLY ON HIS OR HER OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY
SOLICIT OR INDUCE, OR CAUSE ANY OTHER PERSON OR ENTITY TO SOLICIT OR INDUCE, OR
ATTEMPT TO INDUCE, ANY EMPLOYEE OR CONSULTANT TO LEAVE THE EMPLOY OF OR
ENGAGEMENT BY THE COMPANY OR ITS SUCCESSORS, ASSIGNS, OR AFFILIATES, OR TO
VIOLATE THE TERMS OF THEIR CONTRACTS WITH THE COMPANY.


 


3.             THE COMPANY MAY TERMINATE THIS AGREEMENT BY GIVING 12 MONTHS’
PRIOR WRITTEN NOTICE TO THE EMPLOYEE; PROVIDED THAT ALL PROVISIONS OF THIS
AGREEMENT SHALL APPLY IF ANY EVENT SPECIFIED IN SECTIONS 1 OR 2 OCCURS PRIOR TO
THE EXPIRATION OF SUCH 12-MONTH PERIOD. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, THIS AGREEMENT SHALL IMMEDIATELY TERMINATE AND BE OF
NO FURTHER FORCE AND EFFECT UPON THE OCCURRENCE OF A “CHANGE OF CONTROL” AS SUCH
TERM IS DEFINED IN THE CHANGE OF CONTROL AGREEMENT AND NEITHER THE COMPANY NOR
THE EMPLOYEE SHALL BE BOUND BY THE TERMS OF THIS AGREEMENT FOLLOWING A CHANGE OF
CONTROL AS SO DEFINED.


 


4.             THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE. TO THE EXTENT
THAT ANY PROVISION OF THIS AGREEMENT IS DEEMED UNENFORCEABLE IN ANY COURT OF LAW
THE PARTIES INTEND THAT SUCH PROVISION BE CONSTRUED BY SUCH COURT IN A MANNER TO
MAKE IT ENFORCEABLE.


 


5.             THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT: (I) THIS AGREEMENT IS
NECESSARY FOR THE PROTECTION OF THE LEGITIMATE BUSINESS INTERESTS OF THE
COMPANY; (II) THE RESTRICTIONS CONTAINED


 

--------------------------------------------------------------------------------


 


IN THIS AGREEMENT ARE REASONABLE; (III) THE EMPLOYEE HAS NO INTENTION OF
COMPETING WITH THE COMPANY WITHIN THE LIMITATIONS SET FORTH ABOVE; (IV) THE
EMPLOYEE ACKNOWLEDGES AND WARRANTS THAT EMPLOYEE BELIEVES THAT EMPLOYEE WILL BE
FULLY ABLE TO EARN AN ADEQUATE LIVELIHOOD FOR EMPLOYEE AND EMPLOYEE’S DEPENDENTS
IF THE COVENANT NOT TO COMPETE CONTAINED IN THIS AGREEMENT IS ENFORCED AGAINST
THE EMPLOYEE; AND (V) THE EMPLOYEE HAS RECEIVED ADEQUATE AND VALUABLE
CONSIDERATION FOR ENTERING INTO THIS AGREEMENT.


 


6.             THE EMPLOYEE STIPULATES AND AGREES THAT ANY BREACH OF THIS
AGREEMENT BY THE EMPLOYEE WILL RESULT IN IMMEDIATE AND IRREPARABLE HARM TO THE
COMPANY, THE AMOUNT OF WHICH WILL BE EXTREMELY DIFFICULT TO ASCERTAIN, AND THAT
THE COMPANY COULD NOT BE REASONABLY OR ADEQUATELY COMPENSATED BY DAMAGES IN AN
ACTION AT LAW. FOR THESE REASONS, THE COMPANY SHALL HAVE THE RIGHT, WITHOUT
OBJECTION FROM THE EMPLOYEE, TO OBTAIN SUCH PRELIMINARY, TEMPORARY OR PERMANENT
MANDATORY OR RESTRAINING INJUNCTIONS, ORDERS OR DECREES AS MAY BE NECESSARY TO
PROTECT THE COMPANY AGAINST, OR ON ACCOUNT OF, ANY BREACH BY THE EMPLOYEE OF THE
PROVISIONS OF SECTION 2 HEREOF. IN THE EVENT THE COMPANY OBTAINS ANY SUCH
INJUNCTION, ORDER, DECREE OR OTHER RELIEF, IN LAW OR IN EQUITY, (I) THE DURATION
OF ANY VIOLATION OF SECTION 2 SHALL BE ADDED TO THE 6-MONTH RESTRICTED PERIOD
SPECIFIED IN SECTION 2, AND (II) THE EMPLOYEE SHALL BE RESPONSIBLE FOR
REIMBURSING THE COMPANY FOR ALL COSTS ASSOCIATED WITH OBTAINING THE RELIEF,
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES AND COSTS OF SUIT. SUCH RIGHT
TO EQUITABLE RELIEF IS IN ADDITION TO THE REMEDIES THE COMPANY MAY HAVE TO
PROTECT ITS RIGHTS AT LAW, IN EQUITY OR OTHERWISE.


 


7.             THIS AGREEMENT (INCLUDING THE COVENANT NOT TO COMPETE CONTAINED
IN SECTION 2) SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS
AND ASSIGNS OF THE COMPANY.


 


8.             THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA. FOR THE PURPOSE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, EMPLOYEE
IRREVOCABLY CONSENTS AND SUBMITS TO THE JURISDICTION AND VENUE OF ANY STATE OR
FEDERAL COURT LOCATED IN ALLEGHENY COUNTY, PENNSYLVANIA. EMPLOYEE AGREES THAT
SERVICE OF THE SUMMONS AND COMPLAINT AND ALL OTHER PROCESS WHICH MAY BE SERVED
IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING BY REGISTERED
MAIL A COPY OF SUCH PROCESS TO EMPLOYEE AT THE ADDRESSES SET FORTH BELOW.
EMPLOYEE IRREVOCABLY WAIVES ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT AND
ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM AND AGREES THAT SERVICE OF PROCESS IN
ACCORDANCE WITH THIS SECTION WILL BE DEEMED IN EVERY RESPECT EFFECTIVE AND VALID
PERSONAL SERVICE OF PROCESS UPON EMPLOYEE. NOTHING IN THIS AGREEMENT WILL BE
CONSTRUED TO PROHIBIT SERVICE OF PROCESS BY ANY OTHER METHOD PERMITTED BY LAW.
THE PROVISIONS OF THIS SECTION WILL NOT LIMIT OR OTHERWISE AFFECT THE RIGHT OF
THE COMPANY TO INSTITUTE AND CONDUCT AN ACTION IN ANY OTHER APPROPRIATE MANNER,
JURISDICTION OR COURT. THE EMPLOYEE AGREES THAT FINAL JUDGMENT IN SUCH SUIT,
ACTION OR PROCEEDING WILL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


 


9.             THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN (OTHER THAN THE CHANGE OF CONTROL
AGREEMENT). THIS AGREEMENT MAY NOT BE CHANGED, AMENDED, OR MODIFIED, EXCEPT BY A
WRITTEN INSTRUMENT SIGNED BY THE PARTIES.


 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.

 

ATTEST:

EQUITABLE RESOURCES, INC.

 

 

 

 

By:

/s/ Gregory R. Spencer

 

 

 

WITNESS:

EMPLOYEE:

 

 

 

 

/s/ Charlene J. Gambino

 

 

--------------------------------------------------------------------------------